Title: William Smith Shaw to Abigail Adams, 6 January 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            
              Philadelphia Jan 6th 1798 [1799] Sunday Eve.
              My dear Aunt
            
            I have seldom known it to be colder at the Eastward than it is here at present. Although I have a very large fire & my desk almost into it, still my fingers ache & the ink scarcely runs from the pen.
            I sent you a few days since Logans address, attempting, like his brother traitors, to vindicate his conduct. Thus did Arnold, Munroe & Randolph and thus do all traitors,
            
              “If their purgation did consist in words
              They would be innocent as grace it self”
            
            Logans says in his address that he offered not only to answer any question Mr Pickering should ask him but to give up all his papers. This is a lye Mr Pickering told me himself that he made no such offer.
            The president received your favor of Dec 21st yesterday morning. I was sorry to perceive that you were not in good spirits, I always know & judge of your health by the style of your letters.
            Brisler wrote yesterday to Mr Black informing him of his brothers death. The president has ordered him to be buried with decency at his expence. If Mr B wishes any thing done, I will do it with pleasure. I most cordially sympathise with Mr Black, not so much for his brothers death as for his past life.
            I spent last Eve very agreeably at the Secy at War’s. I admire Mrs Mc. Henry. She is I believe very sensible, & has a very pretty neice.

Mr & Mrs Otis are very friendly to me. I hardly know what I should have done without them. I like Mr. O much better than I expected. He has shown every possible attention to me. I find Mr. Briler to be one of the vainest men in the world, but of all men I ever knew has the most reason to be vain. His geese are all swans. He scolds & says that he rather prepare a dinner for five hundred genn. & ladies than for 26 gentlemen alone.
            Mr B——t was here the other Eve—gave Mrs B’s compliments to the president & told him that the first pleasant Eve. she intended comeing to see him. The prest. gave his compliments in return & told him to tell Mrs B. not come without her husband.
            I have sent out Cards for a very large party the foreign ministers & their ladies &c to dine here thursday. O how happy should I be if Aunt was here to receive them.
            Your affectionate
            
              Wm S S
            
          
          
            I have sent you three or four letters which you have never mentioned receiveing I dont know what can have become of them.
          
        